United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3463
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Joseph D. Meyer

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                           Submitted: October 15, 2018
                             Filed: January 28, 2019
                                 ____________

Before SMITH, Chief Judge, LOKEN and GRUENDER, Circuit Judges.
                              ____________

GRUENDER, Circuit Judge.


      Joseph Meyer failed to file timely federal income tax returns for tax years 2002
and 2009, and the Government levied tax assessments. Meyer maintains that those
assessments are invalid because the Internal Revenue Service (“IRS”) failed to follow
Internal Revenue Code provisions requiring it to mail a notice of deficiency (“NOD”
or “ninety-day letter”) to him for each tax year before assessing deficiencies. The
district court1 granted the Government’s motion for summary judgment and denied
Meyer’s cross motion for summary judgment. Meyer appeals both orders. We affirm.

       We review de novo district court orders on summary judgment. RSA 1 Ltd.
P'ship v. Paramount Software Assocs., Inc., 793 F.3d 903, 906 (8th Cir. 2015).
Summary judgment is proper if the movant “shows that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a).

        Before assessing liability for unpaid taxes, the IRS must send a NOD to the
taxpayer’s last known address by certified mail or registered mail. 26 U.S.C.
§§ 6212(a), 6213(a). Within ninety days after the NOD is mailed, “the taxpayer may
file a petition with the Tax Court for a redetermination of the deficiency.” 26 U.S.C.
§ 6213(a). Absent proper mailing of the NOD, subsequent assessments may be
enjoined. Id.

      The Government bears the burden of proving that the IRS properly mailed a
NOD “by competent and persuasive evidence.” Welch v. United States, 678 F.3d
1371, 1378 (Fed. Cir. 2012). It is entitled to a rebuttable presumption of proper
mailing if it “(a) shows that the notice of deficiency existed and (b) produces a
properly completed Postal Form 3877 certified mail log (or equivalent).” O’Rourke
v. United States, 587 F.3d 537, 540 (2d Cir. 2009) (per curiam). The Government
may also meet its burden with evidence that is “otherwise sufficient.” Id.
“[S]ufficiently corroborative evidence in the form of testimony, correspondence, habit
evidence, or otherwise” will establish both “the existence of the notice of deficiency
and of timely mailing.” Welch, 678 F.3d at 1380.

      In these types of cases, the Government often produces IRS Form 4340, “which
is a computer generated form that reflects the taxes assessed to and paid by the


      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                         -2-
taxpayer in a particular year.” United States v. Jimenez, 513 F.3d 62, 79 n.4 (3d Cir.
2008). There is “substantial precedent” that Form 4340 is an “appropriate source[]
evidencing the IRS’s assessment and notice of tax arrears.” Perez v. United States,
312 F.3d 191, 195 (5th Cir. 2002) (per curiam). Many courts regard it as
“presumptive proof of a valid assessment.” Cropper v. Comm’r, 826 F.3d 1280, 1287
(10th Cir. 2016); United States v. White, 466 F.3d 1241, 1248 (11th Cir. 2006);
United States v. Filson, 347 F. App’x 987, 990 (5th Cir. 2009) (per curiam);
Geiselman v. United States, 961 F.2d 1, 6 (1st Cir. 1992) (per curiam); United States
v. Zarra, 477 F. App’x 859, 860 (3d Cir. 2012); see also Laszloffy v. Comm’r, 297 F.
App’x 628, 629 (9th Cir. 2008) (affirming a grant of summary judgment in favor of
the Government because “Form 4340 established that the IRS made a valid tax
assessment and sent [the taxpayer] a proper notice of assessment and demand for
payment”).

      The Government did not produce a Postal Form 3877 for either tax year 2002
or 2009. Thus, the rebuttable presumption of proper mailing does not apply. But the
Government did produce a Form 4340 for both years. It also produced a copy of the
NOD for tax year 2002 and a Case History Report for tax year 2009.

       Meyer acknowledges that “Forms 4340 have been routinely admitted in many
tax cases” but claims that they are inadequate in this case because they do not indicate
when the NODs were mailed. While the Form 4340s do not show when the NODs
were mailed, they do show the dates when the Government assessed deficiencies
against Meyer. They also explain that those assessments were made “per default of
90 day letter.” This explanation is sufficient to establish that the NOD was mailed
when a copy of the NOD was also produced during discovery. See United States v.
Rohner, 634 F. App’x 495, 501-02 (6th Cir. 2015) (affirming a district court’s finding
that the Government “met its burden to present the requisite ‘otherwise sufficient’
evidence” when it produced copies of the notices and when “each Form 4340 stated
that additional tax had been assessed ‘per default of 90 day letter’”). Because the



                                          -3-
Government produced a copy of the NOD and Form 4340 for tax year 2002, it
established both the existence and proper mailing of the NOD for that year.

       The Government did not produce a copy of the NOD for the 2009 tax year, but
it submitted a Case History Report that describes steps taken by the IRS officer
assigned to Meyer’s case. This report provides additional evidence of both the
existence and mailing of the NOD for 2009. It states that on January 3, 2013, the
officer was “[s]ending to have 90 day letter issued” and indicates that the NOD was,
in fact, issued on January 25, 2013. Also, as the district court noted, “the 2009 Form
4340 reflects that tax was assessed ‘per default of 90 day letter’ on June 10, 2013,
which is more than 90 days from when the NOD was allegedly sent, [on] January 25,
2013.” United States v. Meyer, No. 16-774, 2017 WL 3016761, at *6 (D. Minn. July
14, 2017). We conclude that the Case History Report and the Form 4340 produced
by the Government establish both the existence and mailing of the NOD for tax year
2009.

       Meyer states that he did not receive the NODs and claims that this is sufficient
to rebut any presumption of proper mailing under the common-law mailbox rule. But
the mailbox rule is inapplicable here. First, it creates a presumption of receipt of mail
after the sender establishes proper mailing. See, e.g., Ark. Motor Coaches, Ltd., Inc.
v. Comm’r, 198 F.2d 189, 191 (8th Cir. 1952) (“Where, as in this case, matter is
transmitted by the United States mails, properly addressed and postage fully prepaid,
there is a strong presumption that it will be received by the addressee in the ordinary
course of the mails.”); In re Cendant Corp. Prides Litig., 311 F.3d 298, 304 (3d Cir.
2002) (“The common law has long recognized a presumption that an item properly
mailed was received by the addressee.”). Second, Meyer does not cite any precedent
tying the mailbox rule to disputes involving the IRS and its obligation to send NODs
before assessing deficiencies. Third, Meyer disregards 26 U.S.C. § 6212, which
“does not require actual receipt of the mailing.” See Pagonis v. United States, 575
F.3d 809, 813 (8th Cir. 2009) (stating that “a notice sent by certified mail to a
taxpayer’s last known address complies with the statutory requirements, even if it is

                                          -4-
returned unclaimed”). Indeed, “[t]hat the taxpayer did not receive actual notice of the
deficiency is irrelevant.” United States v. Ahrens, 530 F.2d 781, 785 (8th Cir. 1976).
For all these reasons, Meyer’s claim that he did not receive the NODs does nothing
to undermine the dispositive evidence of proper mailing produced by the
Government.

       Finally, in his reply brief, Meyer challenges the reliability and admissibility of
Form 4340s by claiming that (1) their creation involves the translation of digital
information into plain language, (2) this translation creates new, inadmissible
evidence, (3) Form 4340s are not “duly published systems of records, and maintaining
such systems is a crime,” and (4) because the maintenance of Form 4340s is a crime,
they cannot qualify as public records and are inadmissible hearsay. We need not
consider these claims because they appear for the first time in a reply brief. See
Barham v. Reliance Standard Life Ins. Co., 441 F.3d 581, 584 (8th Cir. 2006) (“As
a general rule, we will not consider arguments raised for the first time in a reply
brief.”); Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004) (“Since there
was no meaningful argument on this claim in his opening brief, it is waived.”).
Nevertheless, Meyer’s conclusions are contrary to substantial precedent from other
circuits that have determined that Form 4340s are highly probative evidence and that
have rejected similar claims made by taxpayers in other cases. See, e.g., Hughes v.
United States, 953 F.2d 531, 539-40 (9th Cir. 1992) (rejecting a taxpayer’s argument
that Form 4340s are inadmissible because they are hearsay and because they were
“generated by a computer, and the government did not lay the foundation necessary
for the admission of such computerized evidence”); Hansen v. United States, 7 F.3d
137, 138 (9th Cir. 1993) (per curiam) (rejecting a taxpayer’s claim that “Form 4340
is a computer-generated form prepared exclusively for litigation and that it therefore
cannot be relied on as evidence”).

      For the foregoing reasons, the Government established both the existence and
proper mailing of NODs for tax years 2002 and 2009, and Meyer has not offered any
persuasive evidence to the contrary. We therefore affirm the district court’s orders

                                          -5-
granting the Government’s motion for summary judgment and denying Meyer’s cross
motion for summary judgment.
                     ______________________________




                                      -6-